Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 1 of 8 PageID: 7




                 EXHIBIT A
Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 2 of 8 PageID: 8
         CAM-L-001404-21            05/11/2021 12:40:38 PM Pg 1 of 1 Trans ID: LCV20211177426




                          Civil Case information Statement
  Case Details: CAMDEN Civil Part Docket# L-001404-21

 Case Caption: CONNOR SUSAN VS STARBUCKS                          Case Type: PERSONAL INJURY
 COFFEE COM PANY                                                  Document Type: Complaint with Jury Demand
 Case Initiation Date: 05/11/2021                                 Jury Demand: YES - 12 JURORS
 Attorney Name: THOMAS J GOSSE                                    Is this a professional malpractice case? NO
 Firm Name: THOMAS J. GOSSE                                       Related cases pending: NO
 Address: 126 WHITE HORSE PIKE                                    If yes, list docket numbers:
 HADDON HEIGHTS NJ 08035                                          Do you anticipate adding any parties (arising out of same
 Phone: 8565466600                                                transaction or occurrence)? NO
 Name of Party: PLAINTIFF : CONNOR, SUSAN, L
 Name of Defendant's Primary Insurance Company                    Are sexual abuse claims alleged by: SUSAN L CONNOR? NO

 (if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRtATE FOR MEDIATtON




  Do parties have a current, past, or recurrent relationship? NO
  If yes, is that relationship:
  Does the statute governing this case provide for payment of fees by the losing party? NO
  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:


  Do you or your client need any disability accommodations? NO
          If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO



  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  05/11/2021                                                                                          /s/ THOMAS J GOSSE
  Dated                                                                                                             Signed
Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 3 of 8 PageID: 9
       CAM-L-001404-21 05/11/2021 12:40:38 PM Pg 1 of 6 Trans 10: LCV20211177426




 THOMAS J. GOSSE, ESQUIRE
 126 White Horse Pike
 Haddon Heights, New Jersey 08035
 (856) 546-6600
 Attorney for Plaintiff


 SUSAN L. CONNOR                                    SUPERIOR COURT OF NEW JERSEY
                                                    LAW DIVISION
                              Plaintiff             CAMDEN COUNTY

                vs.                                 Docket No. L-

 STARBUCKS COFFEE COMPANY,                                 CIVIL ACTION
 ABC COMPANIES 1-5 and/or JOHN/
 JANE DOES 1-5, jointly, severally and/             COMPLAINT AND DEMAND
 or in the alternative                                  FOR JURY TRIAL

                              Defendants



         Plaintiff, Susan L. Connor, residing at 103 Matisse Way, in the Community of

 Williamstown, County of Gloucester and State of New Jersey, by way of Complaint, says:


                                           FIRST COUNT


         1.     At all times relevant hereto, defendants, Starbucks Coffee Company and/or ABC

 Companies 1-3 and/or John/Jane Does 1-3 (fictitious name(s) for individuals or entities whose

  identities are presently unknown) were the owners and/or landlords of the Starbucks located at

  611 Berlin Cross Keys Road in the Community of Sicklerville, County of Camden and State of

 New Jersey.

         2.     On or about the 12th day of May 2019, plaintiff, Susan L. Connor, while

  exercising due care and caution for her safety, was walking in the Starbucks located at 611
Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 4 of 8 PageID: 10
       CAM-L-001404-21 05/11/2021 12:40:38 PM Pg 2 of 6 Trans ID: LCV20211177426




 Berlin Cross Keys Road in the Community of Sicklerville, County of Camden and State of New

 Jersey when she slipped on a wet surface causing plaintiff to fall to the floor.

         3.     Defendants, Starbucks Coffee Company and/or ABC Companies 1-3 and/or

 John/Jane Does 1-3 by and through its agents, servants and/or employees, were negligent as

  follows:

         (a)    Failure to maintain the floor at the Starbucks located in the Community of

                Sicklerville, New Jersey;

         (b)    Failure to address and clear the wet surface from the floor at the Starbucks located

                in the Community of Sicklerville, New Jersey;

         (c)    Allowing a wet service to exist on the floor at the Starbucks located in the

                Community of Sicklerville, New Jersey;

         (d)    Creating or allowing a dangerous condition consisting of a wet service to exist on

                the floor;

         (e)    In failing to properly maintain the floor of the Starbucks in a condition reasonably

                safe for plaintiff and others and free from defects and any conditions rendering it

                unsafe;

         (f)    In failing to protect plaintiff and others by inspection and other affirmative acts,

                from injuries resulting from a dangerous and unsafe condition of said area;

         (g)    Such other acts of negligence that may be revealed through the course of

                discovery.

         4.     The negligent acts of defendants, Starbucks Coffee Company and/or ABC

  Companies 1-3 and/or John/Jane Does 1-3 were the proximate cause of plaintiff slipping and
Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 5 of 8 PageID: 11
        CAM-L-001404-21 05/11/2021 12:40:38 PM Pg 3 of 6 Trans ID: LCV20211177426




  falling to the floor as the result of a wet service on the floor and such negligence is imputed to

  defendants.

            5.    As a direct and proximate result of the carelessness and negligence of the

  defendants, plaintiff, Susan L. Connor sustained serious personal injuries.

            6.    As a direct and proximate result of the injuries, plaintiff endured and will continue

  to endure great pain and suffering and mental anguish and was unable to work and attend to her

  usual and customary activities.

            7.    As a direct and proximate result of such injuries, plaintiff has been and may in the

  future be required to expend large sums of money in an effort to cure herself of her injuries.

            WHEREFORE, plaintiff, Susan L. Connor demands judgment against the defendants,

  Starbucks Coffee Company, ABC Companies 1-3 and/or John/Jane Does 1-3, jointly, severally

  and/or in the alternative, for damages, interest and costs of suit.


                                              SECOND COUNT


            1.    Plaintiff repeats the allegations of the First Count and incorporates them herein as

  if set forth at length.

            2.    At all times relevant hereto, ABC Companies 4 and 5 and/or John/Jane Does 4

  and 5 (fictitious name(s) for individuals or entities whose identities are presently unknown) were

  responsible for the care, maintenance and upkeep of the premises of the Starbucks located at 611

  Berlin Cross Keys Road in the Community of Sicklerville, County of Camden and State of New

  Jersey.
Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 6 of 8 PageID: 12
      CAM-L-001404-21 05/11/202112:40:38 PM Pg 4 of 6 Trans ID: LCV20211177426




         3.     Defendants, Starbucks Coffee Company and/or ABC Companies 4 and 5 and/or

  John/Jane Does 4 and 5 by and through its agents, servants and/or employees, were negligent as

  follows:

         (a)    Failure to maintain the floor at the Starbucks located in the Community of

                Sicklerville, New Jersey;

         (b)    Failure to address and clear the wet surface from the floor at the Starbucks located

                in the Community of Sicklerville, New Jersey;

         (c)    Allowing a wet service to exist on the floor at the Starbucks located in the

                Community of Sicklerville, New Jersey;

         (d)    Creating or allowing a dangerous condition consisting of a wet service to exist on

                the floor;

         (e)    In failing to properly maintain the floor of the Starbucks in a condition reasonably

                safe for plaintiff and others and free from defects and any conditions rendering it

                unsafe;

                In failing to protect plaintiff and others by inspection and other affirmative acts,

                 from injuries resulting from a dangerous and unsafe condition of said area;

         (g)     Such other acts of negligence that may be revealed through the course of

                 discovery.

         4.      The negligent acts of defendants, ABC Companies 4-5 and/or John/Jane Does 4-5

  were the proximate cause of plaintiff slipping and falling to the floor as the result of a wet

  surface on the floor and such negligence is imputed to defendants.

         5.      As a direct and proximate result of the carelessness and negligence of the

  defendants, plaintiff, Susan L. Connor sustained serious personal injuries.
Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 7 of 8 PageID: 13
       CAM-L-001404-21 05/11/2021 12:4038 PM Pg 5 of 6 Trans ID: LCV20211177426




         6.      As a direct and proximate result of the injuries, plaintiff endured and will continue

  to endure great pain and suffering and mental anguish and was unable to work and attend to her

  usual and customary activities.

         7.      As a direct and proximate result of such injuries, plaintiff has been and may in the

  future be required to expend large sums of money in an effort to cure herself of her injuries.

         WHEREFORE, plaintiff, Susan L. Connor demands judgment against the defendants,

  Starbucks Coffee Company, ABC Companies 4-5 and/or John/Jane Does 4-5, jointly, severally

  and/or in the alternative, for damages, interest and costs of suit.


                                                                   Thomas 1. gosse, Esquire
                                                                 THOMAS J. GOSSE, ESQUIRE

  DATED: May 11,2021
Case 1:21-cv-13476-RMB-MJS Document 1-1 Filed 07/09/21 Page 8 of 8 PageID: 14
        CAM-L-001404-21 05/11/2021 12:40:38 PM Pg 6 of 6 Trans ID: LCV20211177426




                                    DEMAND FOR JURY TRIAL

          Plaintiff, Susan L. Connor hereby demands a trial by jury as to all issues.


                               DESIGNATION OF TRIAL COUNSEL

          Pursuant to Rule 4:25-4, Thomas J. Gosse, Esquire, is hereby designated as trial counsel

  in the above matter.


                       DEMAND FOR ANSWERS TO INTERROGATORIES
                               PURSUANT TO RULE 4:17-1

             Demand is hereby made for Answers to Form C and Form C(2) Uniform Interrogatories

  to be answered by all defendants in the above matter within the time prescribed by the Rules of

  the Court.

                      NOTICE OF UTILIZATION OF TIME UNIT METHOD
                               OF CALCULATING DAMAGES

          Be advised that plaintiff may utilize the time unit method for calculating damages at the

  time of trial.

                                             CERTIFICATION

        1.      I hereby certify that, to my knowledge, the matter in controversy is not the subject of

  any other action pending in any court or of a pending arbitration proceeding.

        2.      To my knowledge, no other action or arbitration procedure is contemplated.

        3.      I have no knowledge at this time of the names of any other parties who should be

  joined in this action.

                                                                  Thomas 1. Gossi, Esquire
                                                                 THOMAS J. GOSSE, ESQUIRE

  DATE: May 11,2021
